              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,             Case No. 18-CR-182-1-JPS
 v.

 NICKIE M. FOSTER,                                                 ORDER

                           Defendant.


        On September 18, 2018, the government filed a fifteen-count

Indictment in this case, charging the defendant in eleven counts for

violations of 18 U.S.C. §§ 1951 and 924(c). (Docket #16). On November 27,

2019, the parties filed a plea agreement indicating that the defendant agreed

to plead guilty to Counts Two, Four, Six, Seven, Eight, Nine, Ten, and

Eleven of the Indictment. (Docket #89). The government agreed to move to

dismiss the remaining counts as to this defendant at sentencing. Id. at 6.

        The parties appeared before Magistrate Judge Nancy Joseph on

December 12, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #96). The defendant entered a plea of guilty

as to Counts Two, Four, Six, Seven, Eight, Nine, Ten, and Eleven of the

Indictment. Id. After cautioning and examining the defendant under oath

concerning each of the subjects mentioned in Rule 11, Magistrate Judge

Joseph determined that the guilty plea was knowing and voluntary, and

that the offenses charged were supported by independent factual bases

containing each of the essential elements of the offenses. (Docket #96 and

#97).
       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #97). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #97) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of December, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
